FILE COPY




                                    Fourth Court of Appeals
                                            San Antonio, Texas
                                                     July 21, 2021

                                                No. 04-21-00275-CV

                                               Luis Ortiz LEANDRO,
                                                     Appellant

                                                            v.

                                                   Sylvia MEDINA,
                                                       Appellee

                         From the County Court at Law No. 3, Bexar County, Texas
                                     Trial Court No. 2021CV01339
                                 Honorable J Frank Davis, Judge Presiding


                                                    ORDER

Sitting:            Rebeca C. Martinez, Chief Justice
                    Liza A. Rodriguez, Justice
                    Lori I. Valenzuela, Justice

        This is an appeal in an eviction action. Appellant has filed a motion for an emergency
stay of the issuance of the writ of possession. In essence, appellant is asking that we stay the
county court’s judgment pending our determination of the appeal. However, the county court did
not set a supersedeas bond and appellant did not file a supersedeas bond as required by the Texas
Property Code. See TEX. PROP. CODE ANN. § 24.007 (“A judgment of a county court may not
under any circumstances be stayed pending appeal unless, within 10 days of the signing of the
judgment, the appellant files a supersedeas bond in an amount set by the county court.”).

           Accordingly, we DENY appellant’s motion. See id.1



                                                                  _________________________________
                                                                  Liza A. Rodriguez, Justice




1   We do not address the merits of appellant’s appeal in this order.
                                                                             FILE COPY

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court